Exhibit 10.16

 

Picture 1 [ssb20171231ex101695793001.jpg]

 

 

 

 

SOUTH STATE CORPORATION

2002 EMPLOYEE STOCK PURCHASE PLAN

(AMENDED AND RESTATED)

 

 

 

 

(Effective April 30, 2017)

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

BACKGROUND

 

 

 

 

1.1

Establishment of the Plan.


1

1.2

Applicability of the Plan.


1

1.3

Purpose.


1

 

 

 

 

ARTICLE II

 

 

 

 

 

DEFINITIONS

 

 

 

 

2.1

Administrator.


1

2.2

Beneficiary.


1

2.3

Board.


2

2.4

Code.


2

2.5

Committee.


2

2.6

Common Stock.


2

2.7

Compensation.


2

2.8

Date of Grant.


2

2.9

Employee.


2

2.10

Employer.


2

2.11

Exercise Date.


3

2.12

Fair Market Value.


3

2.13

Option.


3

2.14

Option Period.


3

2.15

Option Price.


3

2.16

Participant.


3

2.17

Plan.


3

2.18

Request for Participation Form, or Request Form.


3

2.19

Subsidiary.


3

2.20

Valuation Date.


4

 

 

 

 

ARTICLE III

 

 

 

 

 

ELIGIBILITY AND PARTICIPATION

 

 

 

 

3.1

Eligibility.


4

3.2

Leave of Absence.


4

3.3

Participation.


4

i

--------------------------------------------------------------------------------

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

STOCK AVAILABLE

 

 

 

 

4.1

Number of Shares Available In General.


5

4.2

Adjustment In Event of Changes In Capitalization.


5

4.3

Shares Unavailable.


5

 

 

 

 

ARTICLE V

 

 

 

 

 

OPTION PROVISIONS

 

 

 

 

5.1

Option Price.


6

5.2

Calendar Year $25,000 Limit.


6

5.3

Fixed and Determinable Number of Shares.


6

 

 

 

 

ARTICLE VI

 

 

 

 

 

PURCHASING COMMON STOCK

 

 

 

 

6.1

Deductions from Payroll.


6

6.2

Deduction and Contribution Changes and Discontinuance.


7

6.3

Leave of Absence; Transfer to Ineligible Status.


7

6.4

Participant’s Account.


8

6.5

Automatic Exercise.


8

6.6

Issuance of Shares and Shareholder Rights.


8

6.7

Listing, Registration, and Qualification of Shares.


8

6.8

Dividend Reinvestment Plan.


9

 

 

 

 

ARTICLE VII

 

 

 

 

 

WITHDRAWAL OF DEDUCTIONS; TERMINATION OF EMPLOYMENT

 

 

 

 

7.1

Discontinuance of Deductions; Leave of Absence; Transfer to Ineligible Status.


9

7.2

Termination of Employment for Reasons Other Than Retirement, Disability, or
Death.


9

7.3

Retirement or Disability.


10

7.4

Death.


10

 

 

 

 

ARTICLE VIII

 

 

 

 

 

AMENDMENT AND TERMINATION

 

 

 

 

8.1

Amendment.


10

8.2

Termination.


11

ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

9.1

Shareholder Approval.


11

9.2

Employment Rights.


11

9.3

Tax Withholding.


11

9.4

Rights Not Transferable.


12

9.5

Effect of Certain Transactions.


12

9.6

No Repurchase of Stock by South State


12

9.7

Governing Law.


12

 

 



iii

--------------------------------------------------------------------------------

 



SOUTH STATE CORPORATION

2002 EMPLOYEE STOCK PURCHASE PLAN

(AMENDED AND RESTATED)

(Effective April 30, 2017)

 

ARTICLE I

BACKGROUND

1.1       Establishment of the Plan.

South State Corporation, formerly known as First Financial Holdings, Inc., SCBT
Financial Corporation, and First National Corporation (“South State”),
established this stock purchase plan, now known as the “SOUTH STATE CORPORATION
2002 EMPLOYEE STOCK PURCHASE PLAN (AMENDED AND RESTATED)” (the “Plan”),
effective for the twenty-year period commencing July 1, 2002, and terminating
June 30, 2022, unless earlier terminated as provided in this document.  The Plan
is intended to be an employee stock purchase plan within the meaning of Section
423 of the Internal Revenue Code of 1986, as amended, and the regulations and
rulings thereunder.

1.2       Applicability of the Plan.

The provisions of this Plan are applicable only to certain individuals who, on
the first day of each Option Period, are Employees of South State and its
participating subsidiaries.

1.3       Purpose.

The purpose of the Plan is to enhance the proprietary interest among the
Employees of South State and its participating subsidiaries through ownership of
South State Common Stock.

ARTICLE II

DEFINITIONS

Whenever capitalized in this document, the following terms shall have the
respective meanings set forth below:

2.1       Administrator.

Administrator shall mean the person (who may be an officer or employee of South
State) selected by the Committee to operate the Plan, perform day-to-day
administration of the Plan, and maintain records of the Plan.

2.2       Beneficiary.

Beneficiary shall mean that person so designated by the Participant on a Request
Form delivered to the Administrator.  In the event that no validly designated
Beneficiary is living at the





 

--------------------------------------------------------------------------------

 

 

time of a Participant’s death, the estate of the Participant shall be deemed the
Participant’s Beneficiary.

2.3       Board.

Board shall mean the board of directors of South State.

2.4       Code.

Code shall mean the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

2.5       Committee.

Committee shall mean a committee designated by the Board to have the general
responsibility for the administration of the Plan.

Subject to the express provisions of the Plan, the Committee shall have plenary
authority in its sole and absolute discretion to interpret and construe any and
all provisions of the Plan, to adopt rules and regulations for administering the
Plan, and to make all other determinations necessary or advisable for
administering the Plan. The Committee’s  determinations on the foregoing matters
shall be conclusive.

2.6       Common Stock.

Common Stock shall mean the Common Stock, par value $2.50 per share, of South
State.

2.7       Compensation.

Compensation shall mean, for any Participant for any payroll period, the
Participant’s compensation which is subject to an election to defer under South
State Corporation Employees’ Savings Plan.

2.8       Date of Grant.

Date of Grant shall mean the first day of each Option Period.

2.9       Employee.

Employee shall mean a person that is classified as an employee on the payroll
records of an Employer (regardless of such person’s legal status or for the
purpose of other laws relating to employees).

2.10     Employer.

Employer shall mean South State and any Subsidiary that is designated by the
Board as an employer participating in the Plan.





2

--------------------------------------------------------------------------------

 

 

2.11     Exercise Date.

Exercise Date shall mean the final day of each Option Period.

2.12     Fair Market Value.

Fair Market Value of a share of Common Stock for each Option Period shall mean
the closing price of the Common Stock on the Nasdaq Stock Market (or such other
stock exchange or over-the-counter market which constitutes the primary market
for the Common Stock) as of the last business day for which prices are available
prior to the Date of Grant or the Exercise Date, as the case may be, for the
purposes of Section 5.1.

 

2.13     Option.

Option shall mean a right to purchase Common Stock under the Plan.

2.14     Option Period.

Option Period shall mean the first day through the final day of each calendar
quarter that the Plan is in effect.  The Plan may terminate during an Option
Period as provided herein.  For the purposes of this paragraph, each calendar
year contains four calendar quarters.  Such quarters commence on January 1,
April 1, July 1 and October 1.

2.15     Option Price.

Option Price for each Option Period shall mean the price at which Common Stock
may be purchased on an Exercise Date under Section 5.1.

2.16     Participant.

Participant shall mean any eligible Employee who has elected to participate in
the Plan under Section 3.3.

2.17     Plan.

Plan shall mean the South State Corporation 2002 Employee Stock Purchase Plan,
as amended and in effect from time to time.

2.18     Request for Participation Form, or Request Form.

Request for Participation Form, or Request Form, shall mean an Employee’s
enrollment form, containing such terms and provisions as may be required by the
Administrator for each Option Period.

2.19     Subsidiary.

Subsidiary shall mean any present or future corporation which is a “subsidiary
corporation” of South State as defined in Code Section 424.





3

--------------------------------------------------------------------------------

 

 

2.20     Valuation Date.

Valuation Date shall mean those dates on which the Fair Market Value of the
Common Stock is measured under Section 5.1 in order to determine the Option
Price.

Except when otherwise indicated by the context, the definition of any term
herein in the singular may also include the plural.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1       Eligibility.

An Employee becomes eligible to participate in the Plan upon the first Date of
Grant of an Option Period following the date upon which he or she is eligible to
participate in the South State Corporation Employees’ Savings Plan; provided
that such Employee is customarily scheduled to work at least 20 hours each week.

Notwithstanding the foregoing, no Employee shall be eligible to participate
during any Option Period if, immediately after the Date of Grant for such Option
Period, such Employee would own stock, within the meaning of Section 423(b)(3)
of the Code, possessing five percent or more of the total combined voting power
or value of all classes of stock of South State.  For purposes of this Section,
the attribution rules of Code Section 424(d) shall apply in determining stock
ownership of any Employee, and stock which the Employee may purchase under
outstanding options shall be treated as stock owned by the Employee.

3.2       Leave of Absence.

For purposes of Sections 3.1, 6.3 and 7.1, an individual on a leave of absence
from an Employer shall be deemed to be an Employee for the first 90 days of such
leave.  For the purpose of the Plan only, such individual’s employment with an
Employer shall be deemed to have terminated at the close of business on the
ninetieth day of such leave, unless the individual shall have returned to
regular employment with an Employer prior to the close of business on such
ninetieth day.  Termination of any individual’s leave of absence by an Employer,
other than on account of a return to employment with an Employer, shall be
deemed to terminate an individual’s employment with the Employer for all
purposes of the Plan.

3.3       Participation.

An Employee eligible to participate in the Plan under Section 3.1 for an Option
Period may become a Participant in the Plan by completing and forwarding a
Request Form to the Administrator by the date established by the
Committee.  Once a Request Form is executed by an eligible Employee and approved
by the Administrator (or his or her designee), it shall remain in operation
until superseded by a subsequent Request Form or until the Plan terminates.  The
Request Form shall authorize a regular payroll deduction, as defined in
Section 6.1, from the Employee’s Compensation during the Option Period.  In the
event that a Participant completely discontinues his payroll deduction under
Section 6.2, he shall be ineligible to participate until the





4

--------------------------------------------------------------------------------

 

 

Date of Grant following the six (6) month anniversary of the date he elected to
discontinue his payroll deduction.

ARTICLE IV

STOCK AVAILABLE

4.1       Number of Shares Available In General.

Subject to adjustment as provided in this Section 4.1 and in Section 4.2, an
aggregate of Three Hundred Thousand (300,000) shares of Common Stock shall be
available for purchase pursuant to the provisions of the Plan.  The shares may
be authorized and unissued shares or may be shares issued and subsequently
acquired by South State.  If an Option under the Plan expires or terminates for
any reason without having been exercised in whole or in part, the shares subject
to such Option that are not purchased shall again be available for subsequent
Option grants under the Plan.

4.2       Adjustment In Event of Changes In Capitalization.

The aggregate number of shares of Common Stock reserved for purchase under the
Plan, as provided in Section 4.1, and the calculation of the Option Price per
share for Options granted but not yet exercised, shall be appropriately adjusted
to reflect any increase or decrease in the number of issued shares of Common
Stock resulting from a stock dividend, stock split, or combination of shares,
recapitalization or other change in South State’s capitalization, or other
distribution with respect to holders of the Common Stock other than normal cash
dividends. Such adjustment in outstanding Options shall be made without change
in the total price applicable to the unexercised portion of such Options, and
with a corresponding adjustment in the Option Price per share.

4.3       Shares Unavailable.

If, on any Exercise Date, the aggregate funds available for the purchase of
Common Stock would purchase a number of shares in excess of the number of shares
then available for purchase under the Plan pursuant to Section 4.1, the
following events shall occur:

(a)       The number of shares that would otherwise be purchased by each
Participant shall be proportionately reduced on the Exercise Date in order to
eliminate such excess;

(b)       The Plan shall automatically terminate immediately after the Exercise
Date as of which the supply of available shares is exhausted; and

(c)       Any balance remaining in each of the Participants’ accounts shall be
refunded promptly.





5

--------------------------------------------------------------------------------

 

 

ARTICLE V

OPTION PROVISIONS

5.1       Option Price.

(a)        The Option Price of Common Stock purchased for a Participant on the
Exercise Date of an Option Period commencing before July 1, 2009 shall be the
lesser of:

(i)         85 percent of the Fair Market Value of the Common Stock on the Date
of Grant of the Option Period; or

(ii)        85 percent of the Fair Market Value of the Common Stock on the
Exercise Date of the Option Period.

(b)        The Option Price of Common Stock purchased for a Participant on the
Exercise Date of an Option Period commencing on or after July 1, 2009 shall be
the lesser of:

(i)         95 percent of the Fair Market Value of the Common Stock on the Date
of Grant of the Option Period; or

(ii)        95 percent of the Fair Market Value of the Common Stock on the
Exercise Date of the Option Period.

(c)        The dates at which the Fair Market Value is measured under this
Section 5.1 shall be known as the “Valuation Date.”

5.2       Calendar Year $25,000 Limit.

Notwithstanding anything else contained herein, no Employee may be granted an
Option which permits such Employee, during any calendar year, to purchase Common
Stock under this Plan, and any other qualified employee stock purchase plan
(within the meaning of Code Section 423) of South State and its Subsidiaries,
having an aggregate fair market value, determined at the time of each Date of
Grant during such calendar year, of more than $25,000.

5.3       Fixed and Determinable Number of Shares.

Notwithstanding anything else contained herein, no Employee may be granted an
Option to purchase more than Ten Thousand (10,000) shares of Common Stock during
any Option Period.

ARTICLE VI

PURCHASING COMMON STOCK

6.1       Deductions from Payroll.

For each Option Period, an Employee eligible to participate in the Plan (under
Section 3.1) may elect to participate by submitting a Request Form (under
Section 3.3), in





6

--------------------------------------------------------------------------------

 

 

accordance with such rules as may be adopted by the Committee from time to
time.  The Request Form shall authorize a payroll deduction of any whole
percentage of the Employee’s Compensation payable each pay period.  The
percentage authorized and elected under this paragraph shall not exceed 10%.

6.2       Deduction and Contribution Changes and Discontinuance.

(a)        During an Option Period, a Participant may increase or decrease his
or her payroll deduction by submitting to the Administrator an updated Request
Form (under Section 3.3) in accordance with such rules as may be adopted by the
Committee from time to time.  Such Request Form shall authorize a payroll
deduction of any whole percentage of the Employee’s Compensation payable each
pay period.  The percentage authorized and elected under this paragraph shall
not exceed 10%.  Such a change in payroll deduction shall be effective on the
first pay period commencing in the month following receipt of the Request Form
by the Administrator (or earlier if approved by the Administrator), and shall
remain in effect as provided under Section 3.3.

(b)        A Participant may completely discontinue his or her payroll deduction
at any time, by filing a new Request Form with the Administrator.  A Request
Form specifying a payroll deduction of 0% shall be deemed to be a complete
discontinuance of payroll deduction.  This discontinuance shall be effective on
the first pay period commencing in the month following receipt of the Request
Form by the Administrator (or earlier if approved by the Administrator), and
shall remain in effect as provided under Section 3.3.

(c)        In the event that a Participant discontinues payroll deductions, such
Participant may elect to have the balance in his or her account:

(i)         returned to the Participant pursuant to Section 7.1; or

(ii)        held under the Plan to purchase Common Stock for the Participant
under the automatic exercise provisions of Section 6.5.

6.3       Leave of Absence; Transfer to Ineligible Status.

If a Participant goes on a leave of absence, is transferred to employment with a
Subsidiary not participating in the Plan, or remains employed with an Employer
but is not customarily scheduled to work at least 20 hours each week, such
Participant shall no longer be eligible for payroll deductions under the Plan,
except as otherwise provided in this Section 6.3.

With respect to his or her payroll deductions, such Participant shall have the
right to elect to:

(i)        withdraw the balance in his or her account under Section 7.1; or

(ii)       discontinue payroll deductions under the Plan but remain a
Participant in the Plan (unless such Participant is deemed to have terminated
under Section 3.2, in which case such Participant shall be deemed to make an
election under part (i) of this Section 6.3).





7

--------------------------------------------------------------------------------

 

 

If the Participant returns from a leave of absence before being deemed to have
terminated employment with an Employer under Section 3.2, and again becomes a
full-time Employee of an Employer customarily scheduled to work at least 20
hours each week, his or her payroll deductions shall automatically recommence at
the percentage level in effect immediately before the leave of absence or
disqualifying change in employment status (as applicable).

6.4       Participant’s Account.

The Administrator shall establish an account in the name of each Participant.  A
Participant’s payroll deductions, as described above, shall be credited to the
Participant’s account, without interest, until withdrawn, distributed, or used
to purchase Common Stock under the Plan.  All payroll deductions received or
held by South State under the Plan may be used by South State for any corporate
purpose, and South State shall not be obligated to segregate such payroll
deductions.

6.5       Automatic Exercise.

Unless a Participant’s account is distributed in cash as provided by the Plan,
his or her Option shall be exercised automatically on the Exercise Date of the
Option Period for the purchase of the number of shares of Common Stock which the
accumulated balance in such Participant’s account at that time will purchase at
the Option Price.

Prior to April 1, 2007, fractional shares shall not be issued or purchased under
the Plan.  In such an instance, if a Participant participates in the Plan for
the following Option Period, any accumulated balance that would have been used
to purchase a fractional share shall be applied to such Participant’s account
for the following Option Period.  Otherwise, any remaining balance will be
returned to the Participant (or Beneficiary, as appropriate).  Effective April
1, 2007, fractional shares may be issued and purchased under the Plan.

Within sixty days after the Exercise Date of each Option Period, each
Participant participating in the Plan for such Option Period (or Beneficiary, as
appropriate) shall receive a statement indicating the number of shares purchased
for such Participant for such Option Period.

6.6       Issuance of Shares and Shareholder Rights.

As soon as practicable after the Exercise Date of an Option Period, the
Administrator shall cause the Company to issue the number of shares purchased
for each Participant (or Beneficiary, as the case may be) for credit to the
accounts of each Participant (or Beneficiary, as the case may be).  Subject to
applicable law, South State may issue such shares with or without a certificate,
provided that a Participant (or his or her Beneficiary) may at any time request
a certificate for such shares by written notice to the Administrator.  As soon
as practicable after the shares have been issued, the Administrator shall notify
each Participant of the number of shares of Common Stock held in such account
and of the appropriate account information.  None of the rights or privileges of
a shareholder of the Common Stock shall exist with respect to Common Stock
purchased under the Plan unless and until the shares of Common Stock have been
issued by the Company and either the Participant has become the beneficial owner
of the Common Stock or the Participant has become the record owner of the Common
Stock.

6.7       Listing, Registration, and Qualification of Shares.





8

--------------------------------------------------------------------------------

 

 

The granting of Options for, and the sale and delivery of, Common Stock under
the Plan, shall be subject to the effecting by South State of any listing,
registration, or qualification of the shares subject to that Option upon any
securities exchange or market and under any federal or state law, or the
obtaining of the consent or approval of any governmental regulatory body that
the Committee deems necessary or desirable for the issue or purchase of the
shares covered.

6.8       Dividend Reinvestment Plan.

Until an election is made by a Participant (or his or her Beneficiary) to the
contrary, each Participant shall be deemed to have elected to participate in the
South State Corporation Dividend Reinvestment Plan (the “DRP”) with respect to
dividends paid on shares of Common Stock issued by South State to such
Participant under the Plan.  A Participant (or his or her Beneficiary) may elect
not to participate in the DRP by providing written notice of such election to
the Administrator, and such election shall become effective for all dividends
declared by South State after such election.  A Participant who elects not to
participate in the DRP may not thereafter elect to participate in such plan
except in accordance with the terms and conditions of the DRP.  Shares of Common
Stock issued by South State under the Plan shall be treated as subject to the
DRP until such election has become effective or such shares are sold,
transferred or assigned by a Participant.

ARTICLE VII

WITHDRAWAL OF DEDUCTIONS; TERMINATION OF EMPLOYMENT

7.1       Discontinuance of Deductions; Leave of Absence; Transfer to Ineligible
Status.

In the event that a Participant or his Beneficiary, as the case may be, elects
to have the Participant’s account balance returned under the provisions of
Section 6.2(c) (discontinued deduction), 6.3 (deemed termination or transfer to
ineligible status), 7.3 (retirement or disability), or 7.4 (death), the balance
in such Participant’s account shall be returned to the Participant, in cash as
soon as practicable, upon the Participant’s written request received by the
Administrator no later than the 15th day of the final calendar month of the
current Option Period.

7.2       Termination of Employment for Reasons Other Than Retirement,
Disability, or Death.

If a Participant terminates employment with South State and the Subsidiaries for
reasons other than retirement (voluntary termination of employment with South
State and the Subsidiaries on or after age 65), disability as determined under
South State’s long-term disability plan, or death, the balance in the
Participant’s account shall be returned to the Participant in cash as soon as
practicable, and such account balance shall not be used to purchase Common Stock
under the Plan.





9

--------------------------------------------------------------------------------

 

 

7.3       Retirement or Disability.

In the event a Participant terminates employment with South State and the
Subsidiaries by reason of retirement (as defined in Section 7.2) or disability
as determined under South State’s long-term disability plan, the provisions of
this Section 7.3 shall apply.

With respect to the balance of a Participant’s account, the Participant shall
file a written election with the Administrator by the 15th day of the final
calendar month of the current Option Period, indicating whether the balance is
to be distributed under Section 7.3(i) or used under Section 7.3(ii).  In the
event that such election is not received by such date, the Participant shall be
deemed to have elected distribution under Section 7.3(i).  Pursuant to such
election, the Participant’s account balance shall be:

(i)         returned to the Participant under the provisions of Section 7.1; or

(ii)        held under the Plan and used to purchase Common Stock for the
Participant under the automatic exercise provisions of Section 6.5.

7.4       Death.

In the event a Participant dies during an Option Period, the provisions of this
Section 7.4 shall apply.

With respect to the balance of a Participant’s account, the Beneficiary shall
file a written election with the Administrator by the 15th day of the final
calendar month of the current Option Period, indicating whether the balance is
to be distributed under Section 7.4(i) or used under Section 7.4(ii).  In the
event that such election is not received by such date, the Beneficiary shall be
deemed to have elected distribution under Section 7.4(i).  Pursuant to such
election, the Participant’s account balance shall be:

(i)         distributed to the Participant’s Beneficiary under the provisions of
Section 7.1; or

(ii)        held under the Plan and used to purchase Common Stock for the
Beneficiary under the automatic exercise provisions of Section 6.5.

ARTICLE VIII

AMENDMENT AND TERMINATION

8.1       Amendment.

The Committee shall have the right to amend or modify the Plan, in full or in
part, at any time and from time to time; provided, however, that no amendment or
modification shall:

(a)       Affect any right or obligation with respect to any grant theretofore
made, unless required by law, or

(b)       Unless previously approved by the shareholders of South State (where
such approval is necessary to satisfy then applicable requirements of federal
securities





10

--------------------------------------------------------------------------------

 

 

laws, the Code, or rules of any stock exchange or market on which South State’s
Common Stock is listed):

(i)         in any manner materially affect the eligibility requirements set
forth in Sections 3.1 and 3.2,

(ii)        increase the number of shares of Common Stock available for issuance
under the Plan (except as provided in Section 4.2), or

(iii)      materially increase the benefits to Participants under the Plan.

8.2       Termination.

The Committee may terminate the Plan at any time in its sole and absolute
discretion.  Upon termination of the Plan, the Administrator shall give notice
thereof to Participants and shall terminate all payroll deductions.  Cash
balances in Participants’ accounts shall be refunded promptly.

ARTICLE IX

MISCELLANEOUS

9.1       Shareholder Approval.

The Plan shall be approved and ratified by the shareholders of South State, not
later than 12 months after the Plan is approved by the Board of Directors,
pursuant to Treasury regulation Section 1.423-2(c). If for any reason such
approval is not given by such date, the Plan shall automatically terminate, all
payroll deductions shall cease, and the balances in Participants’ accounts shall
be promptly distributed to them.  Any Common Stock issued for credit to the
accounts of Participants (or to such Participants) prior to such date, however,
shall remain the property of the Participants.

9.2       Employment Rights.

Neither the establishment of the Plan, nor the grant of any Options thereunder,
nor the exercise thereof shall be deemed to give to any Employee the right to be
retained as an employee of South State or any Subsidiary or to interfere with
the right of South State or any Subsidiary to discharge any Employee or
otherwise modify the employment relationship at any time.

9.3       Tax Withholding.

The Administrator shall be entitled to require any Participant to remit, through
payroll withholding or otherwise, any tax (including, without limitation, state
and federal income tax and, if required by law or relevant IRS guidance, the
Participant’s portion of FICA and FUTA tax) that it determines it is so
obligated to collect with respect to the issuance of Options or Common Stock
hereunder, or the subsequent exercise of such Options or the sale or disposition
of such Common Stock, and the Administrator shall institute such mechanisms as
shall insure the collection of such taxes.





11

--------------------------------------------------------------------------------

 

 

9.4       Rights Not Transferable.

No Option granted under the Plan is assignable or transferable by any
Participant, other than by will or the laws of descent and distribution. 
Options granted to a Participant are only exercisable, during such Participant’s
lifetime, by that Participant.  A Participant’s unexercised Options, in the
event that a Participant dies, shall be treated pursuant to the provisions of
Section 7.4.

9.5       Effect of Certain Transactions.

Subject to any required action by the shareholders, if South State shall be the
surviving or resulting entity in any merger or share exchange, or if South State
shall be a party to a merger or share exchange for the purpose of changing the
jurisdiction of its incorporation, any Options granted hereunder shall pertain
to and apply to the shares of stock of South State or the survivor.  However, in
the event of a dissolution or liquidation of South State, or of a merger or
share exchange in which South State is not the surviving or resulting entity, or
a sale of all or substantially all of the assets of South State, the Plan and
any offering hereunder shall terminate upon the effective date of such
dissolution, liquidation, merger, share exchange or asset sale, and the balance
then standing to the credit of each Participant in his or her account shall be
refunded promptly.

9.6       No Repurchase of Stock by South State.

South State is under no obligation to repurchase from any Participant,
Beneficiary, or any other party, any shares of Common Stock acquired under the
Plan.

9.7       Governing Law.

The Plan shall be governed by and construed in accordance with the laws of the
State of South Carolina except to the extent such laws are preempted by federal
law.

IN WITNESS WHEREOF, South State Corporation has caused this plan document, as
amended and restated, to be executed this 30th day of April, 2017.

 

 

SOUTH STATE CORPORATION

 

 

 

 

 

By:

/s/ Leslie M. Chaplin

 

 

Senior Vice President

 

 

Director HR Administration

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

By:

/s/ April A. Edwards

 

 

Payroll Manager

 

 

12

--------------------------------------------------------------------------------